Citation Nr: 1548675	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  12-21 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for a skin disease (claimed as a skin rash and/or chloracne), including as due to herbicide exposure (Agent Orange).
 
2. Entitlement to an initial rating higher than 20 percent for diabetes mellitus.

3. Entitlement to an initial rating for ischemic heart disease (including coronary artery disease) in excess of 10 percent prior to July 7, 2015 and 30 percent thereafter.


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel






INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971, with service in the Republic of Vietnam, earning him the Vietnam Service Medal with Three Bronze Service Stars, the National Defense Service Medal, the Republic of Vietnam Campaign Medal, the Army Commendation Medal with one Oak Leaf Cluster & "V" Device and the Air Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In December 2014, the Board denied earlier effective dates for the grants of service connection for diabetes mellitus, Type II and ischemic heart disease.  The issues currently on appeal were remanded for additional development.  

In September 2015, the RO granted a 30 percent rating for ischemic heart disease/ CAD effective July 7, 2015.  As higher schedular ratings are available, the issue remains on appeal.  

The Veteran submitted additional evidence after the most recent agency of original jurisdiction (AOJ) readjudication with a waiver of review.  

The issue of service connection for a skin condition is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  Diabetes mellitus has not required a regulation of activity.

2.  Prior to July 7, 2015, the Veteran's CAD required continuous medication; it did not result in dyspnea, fatigue, angina, dizziness or syncope with a workload of 7 metabolic equivalents (METs) or less or cardiac hypertrophy or dilatation on cardiac testing.

3.  Beginning July 7, 2015, METs testing was between 5-7 (5.6 on exercise stress testing) and Left Ventral Ejection Fraction (LVEF) was above 50 percent.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for service connected diabetes mellitus, Type II have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 4.119, Diagnostic Code (DC) 7913 (2015).

2.  The criteria for an initial rating for coronary artery disease (CAD) in excess of 10 percent prior to July 7, 2015 and 30 percent thereafter have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, DC 7005 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014 and Supp. 2015); 38 C.F.R. § 3.159 (2015); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The RO provided the required notice in a September 2010 letter.  The presently adjudicated claims were substantiated with the original grants of service connection, and notification for downstream rating issues is not required.  Hartman v. Nicholson, 483 F.3d 1311   (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  A remand for further notification of how to substantiate the claims is not necessary.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claims.  All available evidence pertaining to the Veteran's claims has been obtained.  The evidence includes his service treatment records, VA and private treatment records, and statements from the Veteran.  

The Veteran was afforded pertinent VA examinations in July 2015.  The examination reports were thorough and the clinical findings responsive to the rating criteria.  There is no evidence that either service-connected disability materially increased in severity since July 2015.  VA has furnished adequate examinations and medical opinions for the claims adjudicated in the instant decision.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board also finds that the December 2014 remand instructions have been substantially fulfilled for the claims adjudicated herein.  The RO/AMC sent January and April 2015 letters requesting that the Veteran identify all treatment records and informing him that he may submit lay statements from others concerning the severity of his symptoms.  It obtained updated VA medical records for the appropriate time periods.  It furnished VA diabetes and cardiac examinations with responsive opinions.  Then, it issued a September 2015 supplemental statement of the case (SSOC) based upon review of the newly generated evidence.  For these reasons, the record is in substantial compliance with the prior remand instructions for the currently adjudicated issues.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

Accordingly, the Board finds that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) have been satisfied.  


II. Increased ratings

General laws and regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran is challenging the initial disability ratings assigned.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting distinction between claims stemming from an original rating versus increased rating).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Id.  The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods for the claims.  

(i) Diabetes mellitus, Type II

Diabetes mellitus is evaluated under 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913 (2015).  Under DC 7913, a 20 percent rating is assigned when there is evidence that the Veteran's diabetes requires the use of insulin or oral hypoglycemic agent, and a restricted diet.  A 40 percent evaluation is assigned for diabetes that requires insulin, a restricted diet, and regulation of activities.  A 60 percent rating is assigned when there is also evidence of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider plus complications that would not be compensable if separately evaluated.  Id. 

"Regulation of activities" has been defined as the situation where the Veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in Diagnostic Code 7913).  In order to show "regulation of activities" there must be medical evidence that it is necessary for a claimant to avoid strenuous occupational and recreational activities.  Camacho v. Nicholson, 21 Vet. App. 360, 365 (2007).  The United States Court of Appeals for the Federal Circuit has specifically affirmed that for disability rating criteria, such as DC 7913, written in the conjunctive, a veteran must demonstrate all of the required elements in order to be entitled to that higher evaluation and 38 C.F.R. § 4.7 cannot be used to circumvent the need to demonstrate all required criteria.  Middleton v. Shinseki, 727 F.3d 1172 (Fed. Cir. 2013).  

In addition, a note following the rating criteria indicates that compensable complications from diabetes mellitus are evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under DC 7913. 
 
The medical records show that the Veteran was diagnosed with diabetes in 2009.  Private medical records from July 2010 reflect that he had improved glycemic control.  

In November 2010, the Veteran was afforded a VA examination.  The examiner noted that the Veteran used insulin from September 2009 to March 2010, but was able to discontinue it.  He had an isolated hypoglycemic episode that he self-managed.  He had not experienced ketoacidosis, nor had he needed hospitalization for hypoglycemia.  He followed a low-fat, low-sugar diet and had recently lost weight.  He did not require restrictions in his activities and walked for exercise.  He denied any neurological symptoms or foot ulcerations.  Clinical evaluation was unremarkable.  The examiner diagnosed diabetes mellitus, Type II with oral agent therapy and good control.  He indicated that diabetes would not interfere with employment.  

In May 2012, VA reexamined the Veteran for diabetes.  The examiner did not have the claims folder available for review, but considered the November 2010 VA examination report.  The findings were substantially similar to those recorded in the November 2010 VA examination report as confirmed by the examining physician.  Notably, the examiner reported that the Veteran did not require regulation of activities or hospitalization for ketoacidosis or hypoglycemic reactions.  

VA treatment records from 2010 to 2014 reflect that the Veteran continued insulin and oral hypoglycemic treatment for diabetes without any acute symptoms or incident.  

In July 2015, the Veteran was afforded another VA diabetes examination with review of the claims folder.  The findings were again substantially similar to those recorded in November 2010 and May 2012 VA examination reports.  The examiner specified that there were no current diabetic complications.  It was reported that the Veteran did not require regulation of activity due to diabetes mellitus and had not been hospitalized for exacerbations of diabetes mellitus over the past 12 months  

The Veteran contends a rating in excess of 20 percent is warranted for service-connected diabetes.  As noted above, each separate element of insulin, restricted diet, and regulation of activities must be met for a 40 percent rating.  Middleton, 727 F.3d 1172; 38 C.F.R. § 4.119 DC 7913.  The Veteran has demonstrated a restricted diet and insulin use. 

The remaining issue is whether the Veteran has met the regulation of activities element.  This element must be demonstrated through medical evidence.  Camacho, 21 Vet. App. 365; 61 Fed. Reg. 20,440, 20, 446 (May 7, 1996).  While the Veteran's reports about his activities are considered, they must be corroborated by medical evidence to satisfy the requirements of the applicable rating criteria.  Id.; Layno v. Brown, 6 Vet. App. 465, 469 (1994); 38 C.F.R. § 4.119 DC 7913.    
 
VA examination reports from November 2010, May 2012 and July 2015 show that the Veteran did not have any restriction on activities due to diabetes.  The medical treatment records do not otherwise suggest that the Veteran had acute episodes of poor blood sugar control or additional diabetic complication.  While he is monitored for retinopathy, a diagnosis had not been established.  He has never been instructed by a clinician not to drive or specifically not to participate in any activity.  Given the evidence above, medically indicated regulation of activities has not been shown to meet a necessary element for a 40 percent rating under DC 7913.  Camacho, 21 Vet. App. 365; Middleton, 727 F.3d 1172; 38 C.F.R. § 4.119 DC 7913.  An initial rating in excess of 20 percent for service connected diabetes is denied.  Id.

(ii) Heart disease

The Veteran is service-connected for coronary artery disease (CAD) status post myocardial infarction with an initial disability rating of 10 percent prior to July 7, 2015 and 30 percent thereafter.  38 C.F.R. § 4.104, Diagnostic Code (DC) 7005. 

Under DC 7005, arteriosclerotic heart disease with documented CAD resulting in chronic congestive heart failure, or; workload of 3 metabolic equivalents of tasks (METs) or less results in dyspnea, fatigue, angina, dizziness, or syncope, left ventricular dysfunction with an ejection fraction of less than 30 percent warrants a 100 percent evaluation.  More than one episode of acute congestive heart failure in the past year; or workload of greater than 3 METs, but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent warrants a 60 percent evaluation.  A workload of greater than 5 METs, but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram or echocardiogram, or X- ray warrants a 30 percent evaluation.  A workload of greater than 7 METs, but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or continuous medication required warrants a rating of 10 percent.  38 C.F.R. § 4.104, DC 7005.

Evaluation under this code requires a determination as to whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or X-ray) is present and whether or not there is a need for continuous medication.  38 C.F.R. § 4.100(a).  Here, it was not until July 7, 2015 that the cardiac hypertrophy was established through an ECHO study.  See May 2012 Echocardiogram report The VA examination reports and clinical records indicate that the Veteran has been taking CAD medication throughout the claims period. 

Additionally, even if the requirement for a 10 percent rating (based on the need for continuous medication) or 30 percent rating (based on the presence of cardiac hypertrophy or dilatation) evaluation is met, METs testing is required in all cases except for a few exceptions.  38 C.F.R. § 4.100(b).  If left ventricular ejection fraction (LVEF) testing is not of record, the disability is to be evaluated based on the alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the veteran's cardiovascular disability.  38 C.F.R. § 4.100(c).

For background purposes, the Veteran had a myocardial infarction (MI) in 2003 and stent placement.  

April 2010 private medical records reflect that the Veteran had a diagnosis of CAD and 2003 stent placement.  Clinical examination was grossly normal.  Echocardiogram (ECHO) was significant for sinus bradycardia and nonspecific T-wave abnormality.  Treadmill exercise test was limited, but normal.  The physician reported that the Veteran did not reach target heart rate and noted that he was on beta blockers.  He assessed known CAD with previous stent.  He commented that it was clinically stable without angina and that the treadmill test was negative.  He advised the Veteran to return in one year or if he became symptomatic.  

November 2010 VA chest X-ray report shows that no acute cardiopulmonary abnormalities were detected.  

December 2010 VA ECHO report indicates that the right atrial and ventricular sizes were normal.  Trace tricuspid regurgitation was noted.  Left atrial size was abnormal.  Mitral annular calcification with normal valve excursion and mild mitral regurgitation was noted.  The reader estimated an ejection fraction of 55 percent.  Aortic regurgitation and pericardial effusion were not found.  

December 2010 VA primary care records show that the Veteran denied chest pain, dizziness, edema or palpations.  Cardiovascular evaluation was unremarkable.  The examiner assessed myocardial infarction and CAD.  

In November 2011, a private physician completed an Ischemic Heart Disease Disability Benefits Questionnaire (DBQ).  He stated that by March 2003 the Veteran had developed CAD with an ejection fraction of 70 percent.  He reported that he had not treated the Veteran in many years and reiterated the LVEF finding of 70 percent in 2003.  

In May 2012, the Veteran was reexamined for heart disease.  The examiner continued the CAD diagnosis.  He reported that the Veteran was continuously treated with medication for CAD.  He did not conduct an exercise test citing the Veteran's denial of symptoms upon exertion.  He reported that an ECHO had been taken and suggests a LVEF of 55 percent.  It did not show cardiac hypertrophy or dilation.  The examiner indicated that the Veteran's CAD did not cause occupational impairment.  He reported that the Veteran had not reported any recent change in therapy.  The Veteran denied unstable angina and did not use nitroglycerin for exertional chest pain.  He indicated his 2010 exercise stress test was negative.  However, the examiner noted that the claims folder was unavailable and that he relied on self-reports.  

The June 2012 VA cardiac examination addendum reflects that the May 2012 ECHO report was erroneous.  It should be corrected to show left ventricle systolic function was normal with an LVEF of 60 percent.  These results were similar to the December 2010 ECHO report.  

September 2012 and October 2014 VA primary care records do not reflect any additional cardiac findings or changes in function.  

In July 2015, the Veteran was afforded another VA cardiac examination.  The examiner diagnosed history of myocardial infarction and CAD.  He reported that the Veteran had been relatively asymptomatic since his 2003 myocardial infarction and stent placement.  He indicated that continuous medication was necessary for control.  Clinical evaluation showed regular rhythm and sounds, no jugular-venous distension, and clear lung auscultation.  Doralis pedis pulses were normal, but posterior tibial pulses were diminished.  No peripheral edema was observed.  Contemporaneous ECHO report indicated cardiac hypertrophy with LVEF of 60 to 65 percent.  Electrocardiogram (EKG) confirmed old MI and incomplete right bundle branch block (RBBB).  Subsequent exercise stress testing showed METs of 5.6.  The test was terminated due to cardiac symptom onset.  Interview-based MET test was suggestive of 5 to 7 METs based upon onset of reported exertional fatigue.  The examiner indicated the exercise stress test was more accurate.  The examiner did not believe the heart disease would pose any occupational effects.  

(a) Prior to July 7, 2015

The Veteran had a history of MI and stent placement in 2003.  He was treated with continuous medication, but there was no showing that a workload of 7 METs or less resulted in dyspnea, fatigue, angina, dizziness, or syncope; and there was no evidence of cardiac hypertrophy or dilatation on electrocardiogram or echocardiogram, or X- ray.  See April 2010 private medical records; May 2012 VA examination report.  Ejection fraction of 50 percent or less was not demonstrated or nearly approximated.  These findings are consistent with the criteria for a 10 percent rating.  See 38 C.F.R. § 4.104, DC 7005.  The preponderance of the evidence weighs against assignment of an initial rating in excess of 10 percent for CAD during this period.  38 C.F.R. §§ 4.3, 4.7, 4.104, DC 7005.

(b) Beginning July 7, 2015

Beginning July 7, 2015, the Veteran demonstrated a METs workload of 5.6 and the examiner found cardiac hypertrophy upon ECHO study.  The estimated METs workload was between 5 and 7.  LVEF findings were greater than 50 percent.  The ECHO confirmed the presence of cardiac hypertrophy.  The Veteran had not exhibited congestive heart failure and had not required surgical intervention since his angioplasty in 2003.  These findings are consistent with the criteria for a 30 percent rating. See 38 C.F.R. § 4.104, DC 7005.  The next higher rating of 60 percent would require a reduction in LVEF or METs or more than one episode of acute congestive heart failure in the past year.  See id.  These symptoms have not been demonstrated.  Therefore, an initial rating in excess of 30 percent for CAD is not warranted during this period.  38 C.F.R. §§ 4.3, 4.7, 4.104, DC 7005.
III.  Additional rating considerations

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the severity of the Veteran's service-connected diabetes and heart disabilities to be fully contemplated by the rating criteria applicable whether considered alone or in conjunction with the additional service-connected disabilities.  The diabetes symptoms include necessitation of medication and diet restrictions.  The heart symptoms include decreased exercise tolerance and necessitate a medication regimen.  The evidence does not show extraordinary symptoms arising from these disabilities.  Consequently, the degree of disability exhibited is contemplated by the rating schedule for these disabilities, and the Board finds that the threshold test is not met for referral for extraschedular consideration for either claim.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

The Veteran recently retired from his long-standing employment.  He has not asserted that his service-connected disabilities render him unemployable, nor does the clinical evidence suggest as such.  Additional action for an individual unemployability claim is not needed at this time.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

An initial rating in excess of 20 percent for diabetes mellitus, Type II is denied.

An initial rating for coronary artery disease (CAD) in excess of 10 percent prior to July 7, 2015 and 30 percent thereafter is denied.  



REMAND

Following a July 2015 VA dermatology examination, the examiner determined that no dermatological disorder was present and did not provide an opinion.  Then, the Veteran submitted July and September 2015 private dermatology records confirming a seborrheic dermatitis diagnosis.  Although this diagnosis is not a disease presumptively related to herbicide exposure, VA must nonetheless consider whether it is directly related to service, including his presumed herbicide exposure.  Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994).  Also, a current disability may be shown with evidence of symptomatology at any time during the appeal.  McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).  For these reasons, an addendum medical opinion must be obtained in light of the newly received medical records establishing a current dermatological disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the July 2015 VA examiner for an addendum medical opinion.  If he is unavailable, contact another appropriately qualified clinician.  The complete electronic claims folder must be available for review.  The examiner must acknowledge receipt and review.  

The examiner must review the 2015 private dermatology records showing a diagnosis of seborrheic dermatitis.  

The examiner must express a medical opinion on whether it is at least as likely as not (50 percent probability or greater) that the currently diagnosed seborrheic dermatitis or similar dermatological disorder is related to presumed herbicide exposure or is otherwise related to active service.

A detailed rationale is needed in support of any opinion expressed, including citation to pertinent published medical studies and/or citation to the record to support any conclusions.  The examiner must consider the Veteran's description of symptoms and their onset in reporting his dermatological symptoms and history.  If the examiner rejects the Veteran's reports, he or she must explain why and cannot rely solely on an absence of contemporaneous medical treatment to do so.  

If an opinion cannot be furnished without resort to speculation, the examiner should so state and explain why.  The examiner should identify any missing evidence that would facilitate a non-speculative medical opinion.  (If another clinical examination is deemed necessary, this should be scheduled).

2.  Then, readjudicate the claim.  If the appeal is not resolved, the Veteran should be furnished with a supplemental statement of the case.  Once he is afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


